Citation Nr: 1403123	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  05-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for vision loss, to include glaucoma and cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1969 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for vision impairment, diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of the bilateral lower extremities, sexual dysfunction and hearing impairment.  The RO also denied reopening a claim for service connection for residuals of a left foot injury.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2006.  A transcript of his testimony is associated with the claims file. 

In a January 2009 rating decision, the RO granted service connection for diabetes mellitus, as well as, diabetic peripheral neuropathy of the bilateral lower extremities and erectile dysfunction as secondary to diabetes mellitus.  Those grants of service connection represent full grants of those claims and those issues are not before the Board.  

In May 2009, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of their testimony is also associated with the claims file. 

This case was previously before the Board in June 2010.  At that time the Board granted service connection for an acquired psychiatric disorder, including PTSD, and reopened the claim for service connection for residuals of a left foot injury.  The Board also remanded the claims for service connection for residuals of a left foot injury, vision impairment and hearing loss.

In a July 2010 rating decision, the Appeals Management Center (AMC) implemented the grant of service connection for an acquired psychiatric disorder, including PTSD.  As the psychiatric disorder claim has fully granted, it is not before the Board.

In a February 2012 rating decision, the AMC also granted service connection for left ear hearing loss and tinnitus, as well as a left ankle sprain (claimed as residuals of a left foot injury).  As those issues have also been fully granted, those matters are also not before the Board.

In a July 2012 rating decision, the RO granted service connection for dry eye syndrome.  The matter of dry eye syndrome is not before the Board; however, the Board will continue to adjudicate the claimed vision loss as a separate claim.

In a September 2012 decision, the Board finally denied service connection for right ear hearing loss and remanded the claim for service connection for vision impairment for further development.

In September 2013, the representative submitted additional evidence and argument in support of the Veteran's claim.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals no additional documents pertinent to the present appeal, other than a March 2006 notice letter.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In regards to the claim for service connection for vision loss, the Board finds that another medical opinion is necessary.

In September 2012, the Board remanded this issue a second time (having previously remanded for a VA examination in June 2010) for a medical opinion to address the etiology of the Veteran's claimed vision loss, including glaucoma.  The Board noted that a December 2010 VA examiner found that the Veteran had diabetes mellitus, without diabetic retinopathy; primary open angle glaucoma; bilateral cataracts; and mild dry eye syndrome (which is now service connected).  The December 2010 VA examiner found that diabetes mellitus was not a clinically significant risk factor for glaucoma and that the Veteran's level of cataracts was age-appropriate.  

The Board found that  while the December 2010 VA examiner addressed and dismissed the possibility of direct service connection due to diabetes mellitus, it did not address the question of whether glaucoma had been aggravated by diabetes mellitus, as previously requested by the Board.  

In October 2012, the AMC subsequently obtained an addendum medical opinion.  The December 2010 VA examiner (who also provided the October 2012 addendum medical opinion) opined that diabetes mellitus was not a clinically significant risk factor for glaucoma and that the level of cataracts was age-appropriate.  The examiner thus found that the Veteran's glaucoma and cataracts were not at least as likely as not caused by or aggravated beyond the natural progression the disease by diabetes mellitus or any service connected disability.

In September 2013, the Veteran's representative submitted additional medical evidence, in the form of several medical treatises indicating a relationship between diabetes mellitus and glaucoma and cataracts.  The December 2010 VA examiner has not considered this information and since such information may be relevant to the basis of the VA examiner's medical opinion, especially since the VA examiner based his opinion on finding no clinically significant relationship between diabetes mellitus and glaucoma , without providing any other bases for his opinion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The agency of original jurisdiction (AOJ) should request that the December 2010 VA examiner provide another addendum opinion to address this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  After the foregoing development has been completed to the extent possible, arrange to have the December 2010 VA examiner (who also provided the October 2012 addendum opinion) provide another addendum medical opinion.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  If the VA medical opinion provider determines that another VA examination is necessary, one should be provided, with all indicated tests and studies accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings reported in detail.

The physician should determine:

(a)  What are the Veteran's current eye disability(ies), other than dry eye syndrome?

(b)  With respect to each such diagnosed disability, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in by service?  Please provide a complete explanation on how the conclusion was reached with respect to each diagnosed eye disability.

(c)  With respect to each such diagnosed disability, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any service connected disability, specifically including diabetes mellitus, caused or aggravates (results in a permanent increase in the level of disability beyond the natural progression of the disease) the diagnosed disability(ies), specifically including glaucoma and cataracts?  If so, what aspect of the disability is due to aggravation?  

The VA medical opinion provider should specifically consider the medical treatise evidence submitted by the Veteran's representative in September 2013 regarding the relationship between diabetes mellitus and glaucoma and cataracts.  Please provide a complete explanation on how the conclusion was reached with respect to each diagnosed eye disability.

The examiner should set forth all examination findings, along with complete explanation for each conclusion reached, in a printed (typewritten) report.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


